Title: From John Adams to Edmund Jenings, 26 December 1781
From: Adams, John
To: Jenings, Edmund



Amsterdam Decr 26. 1781
Dear Sir

Your favour of the 24 was brought to me last night. It is true that I am not quite recovered of my Illness, I have Weaknesses and a Lameness that is new to me. Ill Health is no Novelty to me, but Disobedience in my Legs and Feet, was unknown to me, untill I had the late Fever. I walk, however every day and find that I grow better, though but slowly.
Laurens has most certainly an honest soul. I think he must have his Liberty e’er long. Congress have it in their Power to imprison a whole Army, and Surely there is no stronger Reason for confining Mr L. than Mr Lovell or Gen. Lee.
The Hymn to Ceres, I bought Sometime ago at Leyden, and have hunted for it every where in order to Send it you. But it is lost. I have not yet found it in this Town, will procure it, as soon as I can. I sent the 1st Vol of Pol. Holl. by Dr Dexter, and will send 2d Vol as soon as it is finished.
The Dutch will not accept the Mediation of Russia, but upon two preliminary’s 1. The Enjoyment of all the Rights of the maritime Neutrality. 2d a compleat Indemnification, for all the Losses, Sustained in the War. The English will never agree to either. So this little Bubble will burst like the great one of Vienna. But when will the Powers, leave off, this boyish Sport of blowing Bubbles with Tobacco Pipes and soap suds?
You Say the most violent Englishmen are exceedingly dejected: So, I am told they are here. They look as malicious as the Devil. But why do they not quit the Career, in which they will never find an End of their Mortifications?—a Career in which every Appearance of success, is a Misfortune and every Signal Defeat a Blessing?
It is no such Miracle. There are in England and Scotland five Millions and an half of Inhabitants—there are in the United States, four Millions. The former were at the Commencement of the War 140 Millions in Debt the latter not a farthing. The former were undone with Luxury and Corruption the later not quite. There is no Marvel therefore, in the Issue, They should have considered these Things twenty years ago, but they would not. G. Britain carries on the War, and pays her Interest and maintains her Govt at an Expence of ten or fifteen 25 or 30 Millions a Year America does not Spend two. This cannot last always. But many Reasons might be given in support of this opinion that the longer it lasts the better it will be for America in the End. If the Lion is killed Young Hercules will have the Skin. He does not want it however because he can be warm and comfortable without it.

With great Respect, I have the Honour to be, &c 
J. Adams

 